Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is made in response to Amendment, filed 15 December 2020 (“Reply”).  Applicant has amended any Claims 31 - 36.  As amended, Claims 1 – 36 are presented for examination.
In Office action of 16 September 2020 (“Office Action”):
Claim 31 is being interpreted under 35 U.S.C. 112(f).
Claims 31 – 36 were acknowledged by examiner as covering statutory matter as relating to 35 U.S.C. § 101 CRM because the specification in paras. 134 - 135 explicitly defines computer-readable storage medium to preclude signals and carrier waves.
Claims 1 – 4, 9 – 11, 18 – 21, 23 – 25, 29 – 34 and 36 were rejected under 35 U.S.C. 103 as being unpatentable over Harding et al., US Pub. 2010/0287580 A1 (hereinafter Harding) in view of Toney, Jr., US Pub. 2012/0159528 A1 (hereinafter Toney).
Claims 5, 12 – 17, 22, 26 – 28 and 35 were rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Toney as applied to claims 1, 18 and 31 above, and further in view of Ozgur, US Pub. 2014/0095670 A1 (hereinafter Ozgur).
Claims 6 - 8 were rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Toney as applied to claims 1, 18 and 31 above, and further in view of Pecjak et al., US Pub. 2012/0324101 A1 (hereinafter Pecjack).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant presents that Harding in view of Toney does not disclose or suggest the elements of Claim 1 
Harding discloses “reporting expectations” as the information contained in ad tags including information that describes user-advertisement interaction criteria that should be monitored for reporting purposes, ([0054]).  Each item of ad content includes an ad tag associated with the ad content, ([0064]).  Ad tags are provided to the client along with advertisements once a client receives a video including ad slots.  Once the advertisements and tags are received, the client proceeds to insert the advertisements into the ad slots for playback, ([0046]).  One of ordinary skill in the art would understand that the advertisement and ad tags are provided to the client in a file.  The broadest reasonable interpretation for a manifest file indicating reporting expectations representing data to be reported could include the file containing ad tags.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a manifest file for streaming data that is separate from the media data itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Harding, in fact, discloses, as presented above, that advertisements and ad tags are provided to the client once a client receives a video including ad slots, clearly indicating that the ad tags are received separately from the video.  Also, Harding discloses that ad tags may be determined during serving of a video with advertisements to client, ([0053]).   Examiner notes that there appears to be support in the instant application (paras. 86 – 87, 90 and 93) for the specific definition of a manifest file as presented in 
Applicant further presents that the combined teaching of Harding and Toney does not teach the interactivity application executed on the client device, (Reply pp. 12 – 14).  Specifically, applicant asserts that Toney does not receive data representative of reporting expectations from a streaming client, (Reply p. 13).  Examiner respectfully disagrees.
Harding discloses sending data representative of the reporting expectations as the video playback module sends advertisement interaction information to video hosting server, ([0031] and [0080] – [0082]).  In preparation to send this data to the video hosting server, Harding discloses that the video playback module monitors user interaction with advertisement within videos during video playback for reporting purposes, ([0031]).  Toney discloses that an audience measurement application AMA is downloaded to a client along with content and detects viewer participation.  The AMA may capture viewer response to inquiries, determine viewer participation level and capture viewing time, channel change information, user’s own subjective feedback, etc., ([0018] and [0021]).  Both Harding and Toney disclose monitoring and capturing viewer interaction information before it is sent to a server.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of Harding and Toney which discloses the limitations of independent Claim 1.  Therefore, the examiner maintains the rejection for independent Claim 1 and its associated dependent claims.  For similar reasons, the examiner maintains the rejection of independent Claims 18, 30 and 31 and their respective dependent claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 31 is being interpreted under 35 U.S.C. 112(f).  The specification identifies structure for the limitations in Claim 31 as the “functions described may be implemented in hardware, software, firmware, or any combination thereof”, (para. 134).  Additionally, the structure identified in the specification for the following claim limitations include –
means for receiving a manifest file – DASH client 110 may receive a manifest file (para. 85)
means for sending data – DASH client 110, MPD 122 includes data representing reporting expectations (para. 101), 
means for receiving interactivity usage information – DASH client 110 may receive reporting data (para. 86) and 
means for reporting the interactivity usage information – DASH client 110 may deliver reporting data to a server (para. 86).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 9 – 11, 18 – 21, 23 – 25, 29 – 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al., US Pub. 2010/0287580 A1 (hereinafter Harding) in view of Toney, Jr., US Pub. 2012/0159528 A1 (hereinafter Toney).

In regards to Claims 1, 18, 30 and 31, a method of reporting interactivity usage information while presenting streamed media data, the method comprising: 
receiving, by a streaming client of a client device, a manifest file indicating reporting expectations representing data to be reported by the streaming client to a reporting server device during a media streaming session (Harding: [0054], User-advertisement interaction criteria that should be monitored for reporting purposes [reporting expectations] is included in ad tag [manifest file]; Fig. 1 and [0026], client 121 [client device] executes a browser or other apparatus for viewing content transmitted via the World Wide Web in a video player; Fig. 1 and [0031], Client 121 further comprises a video playback module 125 [streaming client]); 
sending, by the streaming client, data representative of the reporting expectations (Harding: [0044], ad tags describe information needed by the client to report on the advertisements; Fig.1 and [0031], video playback module 125 send advertisement interaction information to video hosting server 100; [0080] - [0082], advertisement interaction report is sent to the video hosting server and describes how a user interacted with each advertisement within a video); 
receiving, by the streaming client, interactivity usage information (Harding: Fig. 1 and [0031], video playback module 125 monitors user interactions with advertisements within videos during video playback; Fig. 3 and [0082], information describing a user’s interaction with ad in videos is stored in an interaction database 307 in the video playback module; Fig. 3 and [0098], monitoring module 303 logs any user interaction with the advertisement displayed in the video); and 
reporting, by the streaming client, the interactivity usage information to the reporting server device (Harding: Fig. 3 and [0098], reporting module 305 reports user interaction with advertisement in an advertisement interaction report to the video hosting server; Fig. 1 and [0031], video playback module sends advertisement interaction information to the video hosting server 100).  
But Harding fails to explicitly disclose sending data to an interactivity application executed on the client device and receiving interactivity usage information from the interactivity application executed on the client device (emphasis added to distinguish elements not explicitly taught by Harding)
Toney from a similar endeavor teaches sending data to an interactivity application executed on the client device (Toney: [0018], audience measurement interactive television application AMA may send one or more inquiries to the viewer while displaying the media content; [0004], AMA configure for execution by the viewer’s CPE); and 
receiving interactivity usage information from the interactivity application executed on the client device (Toney: [0018], audience measurement interactive television application AMA associated with the same media content may detect viewer participation.  For example, the AMA may capture viewer response to inquiries.  AMA may also determine viewer participation level by measuring, for example, length of time viewing content, ratings associated with the content, etc.; Toney: [0021], AMA may capture viewing time, channel change information, user’s own subjective feedback in response to inquiries).
While audience measurement systems are utilized to measure audience viewership of television programming, the current home set meters do not provide a means to gather viewer experience or opinion regarding the viewed programming, (Toney, [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acquiring of user interactions of Harding in view of the audience measurement interactive television application of Toney to more effectively measure audience participation, (Toney, [0003]).  
	

Regarding Claims 2, 19 and 32, the combined teaching of Harding and Toney discloses the method of claim 1, wherein sending the data representative of the reporting expectations comprises sending the data representative of the reporting expectations to the interactivity application via an application programming interface (API) (Toney: [0018], audience measurement interactive television application AMA may send one or more inquiries to the viewer while display the media content; [0004], AMA configure for execution by the viewer’s CPE), and wherein receiving the interactivity usage information comprises receiving the interactivity usage information via the API (Toney: [0018], audience measurement interactive television application AMA associated with the same media content may detect viewer participation.  For example, the AMA may capture viewer response to inquiries.  AMA may also determine viewer participation level by measuring, for example, length of time viewing content, ratings associated with the content, etc.; Toney: [0021], AMA may capture viewing time, channel change information, user’s own subjective feedback in response to inquiries).  This claim is rejected on the same grounds as Claim 1.

Regarding Claims 3, 20 and 33, the combined teaching of Harding and Toney discloses the method of claim 1, wherein the reporting expectations of the manifest file include one or more of a metrics attribute that lists the interactivity usage information to be reported, a range element indicating a time period of the streaming session during which the interactivity usage information is to be collected, a location filter element indicating a geographic area in which the interactivity usage information is to be collected, one or more streaming source filter elements identifying one or more media presentations for which the interactivity usage information is not to be collected, or a reporting element indicating a reporting method and format in which to report the interactivity usage information (Harding: [0060], Advertisement interaction criteria include the length of time in which an advertisement was viewed, the percentage of time in which an advertisement was viewed and/or any user interaction with the ad such as clicking on a hyperlink within the advertisement).

Regarding Claims 4, 21 and 34,  the combined teaching of Harding and Toney discloses the method of claim 1, wherein the reporting expectations of the manifest file include one or more of an access point name (APN) element defining an access point to which the interactivity usage information is to be reported, a format element indicating a format in which to report the interactivity usage information, a sample percentage element indicating a value to which to compare a randomly generated value to determine whether to report the interactivity usage information, a reporting server element defining a uniform resource locator
(URL) of the reporting server device, a reporting time element indicating a media presentation time by which to report the interactivity usage information, a reporting interval element indicating a time interval between successive transmission of reports of the interactivity usage information, or a group identifier value indicating one or more client devices that are to report the interactivity usage information (Toney: [0047], Viewers must have tuned to the media content for at least a minimum amount of the program, for example, a predefined percentage watched, a predefined percentage remaining, etc.).   This claim is rejected on the same grounds as Claim 1.


Regarding Claims 9 and 23, the combined teaching of Harding and Toney discloses the method of claim 1, further comprising: 
retrieving media data (Harding: Fig. 4 and [0097], Receive an uploaded video from a content publisher); 
receiving interactive elements (Harding: [0039], Interactive advertisements include a call to action which involves the user interacting with the advertisement in some manner); and 
presenting the media data, wherein presenting the media data comprises, during presentation of the media data, presenting the interactive elements (Toney: [0018], audience measurement interactive television application AMA may send one or more inquiries to the viewer while displaying the media content; [0004]).  This claim is rejected on the same grounds as Claim 1.

Regarding Claims 10 and 24, the combined teaching of Harding and Toney discloses the method of claim 9, further comprising collecting, by the interactivity application, the interactivity usage information according to user interaction with the interactivity interactive elements (Toney: [0018], audience measurement interactive television application AMA associated with the same media content may detect viewer participation.  For example, the AMA may capture viewer response to inquiries.  AMA may also determine viewer participation level by measuring, for example, length of time viewing content, ratings associated with the content, etc.; Toney: [0021], AMA may capture viewing time, channel change information, user’s own subjective feedback in response to inquiries).  This claim is rejected on the same grounds as Claim 1.

Regarding Claims 11, 25 and 36, the combined teaching of Harding and Toney discloses the method of claim 1, wherein the interactivity usage information comprises one or more of an amount of viewing by a user of interactivity content, a time duration of engagement by the user with the interactivity content, a number of click-throughs by the user of embedded links in the interactivity content, a number of purchases associated with user interaction with the interactivity content, a monetary value of the purchases, or demographic information associated with the user and interactivity usage reports (Harding: [0060], Advertisement interaction criteria include the length of time in which an advertisement was viewed, the percentage of time in which an advertisement was viewed and/or any user interaction with the ad such as clicking on a hyperlink within the advertisement).


Regarding Claim 29, the combined teaching of Harding and Toney discloses the device of claim 18, wherein the device comprises at least one of:
an integrated circuit; a microprocessor; or a wireless communication device (Harding: Fig. 1 and [0032], example of client devices 121 are personal computers, net book computers, digital assistants, personal digital assistants, cellular phones, smart phones, network-connected phones, digital video recorders, mobile phones, television set top boxes or laptop computers).


Claims 5, 12 – 17, 22, 26 – 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Toney as applied to claims 1, 18 and 31 above, and further in view of Ozgur, US Pub. 2014/0095670 A1 (hereinafter Ozgur).

Regarding Claims 5, 22 and 35, the combined teaching of Harding and Toney discloses the method of claim 1.  But Harding and Toney fail to explicitly disclose, wherein the manifest file comprises a Media Presentation Description (MPD).
Ozgur from a similar endeavor teaches wherein the manifest file comprises a Media Presentation Description (MPD) (Ozgur: [0040], as part of a quality of experience QoE metric reporting procedure, MPD attributes may be used.  QoE systems can measure metrics that a user can directly perceive as a quality parameter; [0045], manifest files may use MPD; [0048], client device can receive MPD manifest files).
With the growth of multimedia services, digital video content is increasingly consumed in mobile devices, (Ozgur, [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding and Toney in view of Ozgur to enhance the multimedia service capabilities and deliver high quality of experience to the consumers, (Ozgur, [0002]).  This would ensure ubiquitous access to video content and services from any location, at any time, with any device and technology, (Ozgur, [0002]).  Media Presentation Description MPD metadata files can provide information on the structure and different versions on media content representation stored in the server as well as the segment formats, (Ozgur, [0029]).

Regarding Claims 12 and 26, the combined teaching of Harding and Toney discloses the method of claim 1, wherein reporting comprises: 
reporting the interactivity usage information in the report to the server device (Harding: Fig. 3 and [0098], reporting module 305 reports user interaction with advertisement in an advertisement interaction report to the video hosting server; Fig. 1 and [0031], video playback module sends advertisement interaction information to the video hosting server 100).  
But Harding and Toney fail to explicitly disclose reporting quality of experience (QoE) information in a report to the server device.
Ozgur from a similar endeavor teaches reporting quality of experience (QoE) information in a report to the server device (Ozgur: [0066] and [0072], Computer circuitry of the server is configured to receive a quality of experience report from the mobile device; [0040], QoE can be a subjective measure of a customer’s experiences with a service, application and/or multimedia delivery.  MPD attributes may be used as part of a QoE metric reporting procedure).
With the growth of multimedia services, digital video content is increasingly consumed in mobile devices, (Ozgur, [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding and Toney in view of Ozgur to enhance the multimedia service capabilities and deliver high quality of experience to the consumers, (Ozgur, [0002]).  This would ensure ubiquitous access to video content and services from any location, at any time, with any device and technology, (Ozgur, [0002]).  Media Presentation Description MPD metadata files can provide information on the structure and different versions on media content representation stored in the server as well as the segment formats, (Ozgur, [0029]).

Regarding Claims 13 and 27, the combined teaching of Harding and Toney discloses the method of claim 1, wherein reporting comprises: 
reporting the interactivity usage information in a second report to the server device  (Harding: Fig. 3 and [0098], reporting module 305 reports user interaction with advertisement in an advertisement interaction report to the video hosting server; Fig. 1 and [0031], video playback module sends advertisement interaction information to the video hosting server 100).  
But Harding and Toney fail to explicitly disclose, reporting quality of experience (QoE) information in a first report to the server device; and the second report being different than the first report.
Ozgur from a similar endeavor teaches reporting quality of experience (QoE) information in a first report to the server device (Ozgur: [0066] and [0072], Computer circuitry of the server is configured to receive a quality of experience report from the mobile device; [0040], QoE can be a subjective measure of a customer’s experiences with a service, application and/or multimedia delivery.  MPD attributes may be used as part of a QoE metric reporting procedure); and 
the second report being different than the first report (Ozgur: [0072], the QoE report from the mobile device includes a power metric associated with power that is consumed at the mobile device.  Note: The user interaction report disclosed in Harding does not include a power metric and therefore the reports are different).
With the growth of multimedia services, digital video content is increasingly consumed in mobile devices, (Ozgur, [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding and Toney in view of Ozgur to enhance the multimedia service capabilities and deliver high quality of experience to the consumers, (Ozgur, [0002]).  This would ensure ubiquitous access to video content and services from any location, at any time, with any device and technology, (Ozgur, [0002]).  Media Presentation Description MPD metadata files can provide information on the structure and different versions on media content representation stored in the server as well as the segment formats, (Ozgur, [0029]).

Regarding Claims 14 and 28, the combined teaching of Harding and Toney discloses the method of claim 1, wherein reporting comprises: 
sending, by the streaming client, the interactivity usage information (Harding: Fig. 1 and [0031], video playback module sends advertisement interaction information to the video hosting server 100); and 
reporting the interactivity usage information to the server device (Harding: Fig. 3 and [0098], reporting module 305 reports user interaction with advertisement in an advertisement interaction report to the video hosting server).
But Harding and Toney fails to explicitly disclose to a multimedia broadcast/ multicast service (MBMS) client of the client device; and by the MBMS client.
Ozgur from a similar endeavor teaches a multimedia broadcast/ multicast service (MBMS) client of the client device (Ozgur: [0024], mobile computing devices, such as user equipment UEs decode and render streamed video according to the MBMS multimedia standard); and 
by the MBMS client (Ozgur: [0024], mobile computing devices, such as user equipment UEs decode and render streamed video according to the MBMS multimedia standard).
With the growth of multimedia services, digital video content is increasingly consumed in mobile devices, (Ozgur, [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding and Toney in view of Ozgur to enhance the multimedia service capabilities and deliver high quality of experience to the consumers, (Ozgur, [0002]).  This would ensure ubiquitous access to video content and services from any location, at any time, with any device and technology, (Ozgur, [0002]).  Media Presentation Description MPD metadata files can provide information on the structure and different versions on media content representation stored in the server as well as the segment formats, (Ozgur, [0029]).

Regarding Claim 15, the combined teaching of Harding, Toney and Ozgur discloses the method of claim 14, wherein the MBMS client comprises an enhanced MBMS client (Ozgur: [0056], In addition to DASH, additional standards can be configured to enable multimedia adaptation capabilities for managing and enhancing energy efficiency of mobile devices; [0024], mobile computing devices, such as user equipment UEs decode and render streamed video according to the MBMS multimedia standard).  This claim is rejected on the same grounds as Claim 14.

Regarding Claim 16, the combined teaching of Harding, Toney and Ozgur discloses the method of claim 14, wherein the MBMS client is included in a middleware unit of the client device (Ozgur: Fig. 12 and [0101], wireless device, such as a user equipment UE is illustrated in Fig. 12; [0103], circuitry from the wireless device can include hardware, firmware, program code, executable code, computer instructions, and/or software; [0024], mobile computing devices, such as user equipment UEs decode and render streamed video according to the MBMS multimedia standard).  This claim is rejected on the same grounds as Claim 14.

Regarding Claim 17, the combined teaching of Harding and Toney discloses the method of claim 1.  But Harding and Toney fail to explicitly disclose, wherein the streaming client comprises a Dynamic Adaptive Streaming over HTTP (DASH) client.
Ozgur from a similar endeavor teaches wherein the streaming client comprises a Dynamic Adaptive Streaming over HTTP (DASH) client (Ozgur: [0024], dynamic adaptive streaming over HTTP (DASH) is a multimedia standard which was developed to enable multimedia to be communicated to, from or between mobile computing devices.  DASH based mobile computing devices, such as user equipment UEs, decode and render streamed videos at the UE devices).
With the growth of multimedia services, digital video content is increasingly consumed in mobile devices, (Ozgur, [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding and Toney in view of Ozgur to enhance the multimedia service capabilities and deliver high quality of experience to the consumers, (Ozgur, [0002]).  This would ensure ubiquitous access to video content and services from any location, at any time, with any device and technology, (Ozgur, [0002]).  Media Presentation Description MPD metadata files can provide information on the structure and different versions on media content representation stored in the server as well as the segment formats, (Ozgur, [0029]).

	


Claims 6 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Toney as applied to claims 1, 18 and 31 above, and further in view of Pecjak et al., US Pub. 2012/0324101 A1 (hereinafter Pecjack).

Regarding Claim 6, the combined teaching of Harding and Toney discloses the method of claim 1.  But Harding and Toney fail to explicitly disclose, wherein the reporting expectations define a randomly sampled session in which the client device is to participate and a sample percentage value in service announcement signaling.
Pecjak from a similar endeavor teaches wherein the reporting expectations define a randomly sampled session in which the client device is to participate (Fig. 15 and [0186], for each value in the set, the system draws a random sample from the sample data that satisfies the relationship value) and 
a sample percentage value in service announcement signaling (Pecjak: [0155], Shared use module accesses an estimated percentage of unique visitor that should come from shared use devices within the population being measured).
Internet audience measurement may be useful in understanding Internet audience visitation and habits (Pecjak, [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding and Toney in view of Pecjak to increase Internet audience habits which is useful in supporting advertising planning, buying and selling, (Pecjak, [0002]).
	

Regarding Claim 7, the combined teaching of Harding and Toney discloses the method of claim 1.  But Harding and Toney fail to explicitly disclose, wherein the reporting expectations define a targeted group session in which the client device is to participate.
Pecjak from a similar endeavor teaches wherein the reporting expectations define a targeted group session in which the client device is to participate (Pecjak: Fig. 1 and [0060] - [0063], There are at least two sets of client systems, a first set of client systems accesses the panel centric data 132a and a second set of client system accessing site centric data 132b; [0066], records for users not meeting the rules are removed from the reporting sample).
Internet audience measurement may be useful in understanding Internet audience visitation and habits (Pecjak, [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding and Toney in view of Pecjak to increase Internet audience habits which is useful in supporting advertising planning, buying and selling, (Pecjak, [0002]).

Regarding Claim 8, the combined teaching of Harding, Toney and Pecjak discloses the method of claim 7, wherein the reporting expectations define a Group Identifier (ID), and an identifier for the client device corresponds to the Group ID, (Pecjak: [0015], Usage data may be grouped into one or more groups according to IP addresses associated with the data.  Each group of usage data may represent the data associated with IP addresses within a defined address block).  This claim is rejected on the same grounds as Claim 7.


	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sachdev et al., US Pub. 2017/0359628 A1 teaches an impression URL may be inserted in the manifest that tracks whether a user at a client device watched an advertisement (paras. 66 and 68).
P. Juluri, V. Tamarapalli and D. Medhi, "Measurement of Quality of Experience of Video-on-Demand Services: A Survey," in IEEE Communications Surveys & Tutorials, vol. 18, no. 1, pp. 401-418, Firstquarter 2016, doi: 10.1109/COMST.2015.2401424, discloses using MPD information, the result of the different HTTP transactions (MPD requests, segment requests) to measure the performance of the service, (p. 407).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421